Citation Nr: 1823646	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2013, for the grant of nonservice-connected pension, for accrued benefits purposes.

2.  Entitlement to an effective date prior to February 4, 2013, for the grant of Special Monthly Pension (SMP) based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The Appellant's September 2014 Substantive Appeal did not specify whether she desired a hearing.  In November 2014, she stated that she was withdrawing a request for a hearing.  The Board finds that any implied hearing request has been withdrawn.  38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1.  The earliest claim for entitlement to nonservice-connected pension and SMP based on the need for aid and attendance was received February 4, 2013.

2.  A liberalizing law, section 206 of the Veterans Education and Benefits Expansion Act of 2001, went into effect as of September 17, 2001, more than one year prior to the Veteran's claim for nonservice-connected pension benefits. 

3.  The earliest evidence in the record that the Veteran became permanently and totally disabled was February 2013.  
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 4, 2013, for the award of nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1502, 5110 (2012); 38 C.F.R. §§ 3.3, 3.114, 3.151, 3.400 (2017).

2.  The criteria for an effective date prior to February 4, 2013, for the grant of SMP based on the need for aid and attendance have not been met.  38 U.S.C. §§ 1502, 5110; 38 C.F.R. §§ 3.401(a)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C. § 5121(a), (c) (2012); 38 C.F.R. § 3.1000 (2017).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits; (2) the veteran had a claim pending at the time of his or her death; (3) the veteran would have prevailed on his or her claim if he or she had not died; and (4) the claim for accrued benefits was filed within one year of the veteran's death.

Here, the Veteran submitted an application for nonservice-connected pension and SMP on February 4, 2013.  He died March 15, 2013.  In April 2013, the Appellant submitted a claim for accrued benefits on the pending pension claim.  In a June 2013 decision, the PMC granted the claim for nonservice-connected pension and SMP based on the need for regular aid and attendance, effective February 4, 2013.  In a July 2013 VA administrative decision, the Veteran's and Appellant's marriage was deemed valid.  Accordingly, the Appellant has standing to bring these claims, a claim was pending at the time of the Veteran's death and subsequently granted, and the claim for accrued benefits was submitted within a year of the Veteran's death.  The Board will therefore address the claims to earlier effective dates for the grant of nonservice-connected pension and SMP.

Nonservice-connected pension benefits may be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from a non-service connected disability that is not the result of the veteran's willful misconduct.  See 38 U.S.C. § 1521(a), (j); see also 38 U.S.C. §§ 1502(a), 1503 (2012). 

Veterans who are eligible and who are unable to secure and follow a substantially gainful occupation because of disabilities that are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17 (2017).  Where the evidence of record establishes that a pension claimant fails to meet percentage standards set forth in 38 C.F.R. § 4.16, but satisfies the basic entitlement criteria and is unemployable due to his disability, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be authorized.  See 38 C.F.R. §§ 4.17, 3.321(b)(2) (2017). 

Unless specifically provided otherwise, the effective date of an award based on an original claim for pension is the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (noting that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application"); 38 C.F.R. § 3.400 (stating that the effective date for a pension award "will be the date of receipt of the claim or the date entitlement arose, whichever is the later").  As a general rule, the effective date of entitlement to an award of SMP is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(1).  Accordingly, the appropriate effective date for both the pension and SMP awards is February 4, 2013, the date of claim.  

However, there are several exceptions to these general rules.  One exception provides that if, within one year from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii) (noting that while the facts and circumstances of each case apply, "extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim").  Where a retroactive award of pension has been made, entitlement to SMP may also be made retroactive so long as actual entitlement is shown from the earlier date.  38 C.F.R. § 3.401(a)(1).

The Board finds that this exception does not apply to the instant case, as there is no indication in the record that the Veteran was permanently and totally disabled prior to his submission of VA Form 21-2680 describing his condition and need for aid and attendance as of February 2013.  

Another exception to the general rules which has been asserted by the Appellant provides that when pension is awarded pursuant to any Act or administrative issue, the effective date of the award "shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award . . . be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C. § 5110(g); see also McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997) (holding that the "date of administrative determination of entitlement" is the date the VA makes its determination).

The Appellant seeks effective dates of one year prior to the currently assigned February 4, 2013, effective date for both the SMP and nonservice-connected pension claims.  

When pension is awarded pursuant to a "liberalizing" law or VA issue, the effective date of such award cannot be earlier than the effective date of the law or administrative issue.  38 C.F.R. § 3.114(a).  If pension benefits are awarded pursuant to a liberalizing law, for a claimant to be eligible for retroactive payment, the evidence must show that the claimant "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law . . . and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  See id.  If a claim is reviewed at the request of a claimant within one year from the effective date of the liberalizing law or VA issue, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1).  If the claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3). 

Though 38 C.F.R. § 3.114 does not define the term "liberalizing," the Court of Appeals for the Federal Circuit has indicated that a "liberalizing" law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) (quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)); see also VAOPGCPREC11-1999 at 6 (September 2, 1999).

Here, the PMC determined that the Veteran was entitled to nonservice-connected pension benefits, with an effective date of February 4, 2013, the date the Veteran filed his original claim.  Therefore, the Board must determine whether application of the liberalizing law rule is warranted in this case, which would allow for an effective date no earlier than February 4, 2012.

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was signed into law.  Section 206 of the Act amended 38 U.S.C. § 1502(a) by modifying the qualifications for being considered "permanently and totally disabled."  Specifically, under the 2001 amendment to 38 U.S.C. § 1502(a), a person shall be considered permanently and totally disabled if he: (1) is a patient in a nursing home for long-term care due to disability; (2) is "[d]isabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner"; (3) is unemployable as a result of disability that is reasonably certain to continue throughout his life; or (4) is suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation, or a disease or disorder that is determined by the Secretary to justify a determination that individuals suffering from such a disease or disorder are permanently and totally disabled.  The amendment to 38 U.S.C. § 1502(a) went into effect as of September 17, 2001.  Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 206 Note, 115 Stat. 976 (2001).

The Board finds that 38 U.S.C. § 1502(a), as amended by Section 206 of the Veterans Education and Benefits Expansion Act of 2001, is a liberalizing law.  Prior to the 2001 amendment, one could only be considered permanently and totally disabled if he was unemployable as a result of disability that was reasonably certain to continue throughout his life, or if he was suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation, or a disease or disorder that was determined by the Secretary to justify a determination that individuals suffering from such a disease or disorder were permanently and totally disabled.  See 38 U.S.C. § 1502(a) (2001).  The amendment to 38 U.S.C. § 1502(a) allowed claimants to establish permanent and total disability through evidence of being a patient in a nursing home for long-term care because of disability or evidence that the Commissioner of Social Security found the claimant to be disabled for the purposes of any benefits administered by the Commissioner, which provided new ways for establishing entitlement to pension benefits.  Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103 (codified as amended at 38 U.S.C. § 1502(a) (2012)).  The 2001 amendment to 38 U.S.C. § 1502(a) therefore effectuated a substantive change in law or regulation and created new bases for entitlement to nonservice-connected pension benefits, and it is properly construed as a liberalizing law.  See Routen v. West, 142 F.3d at 1441-42.

As the amendment to 38 U.S.C. § 1502(a) is a liberalizing law, for the Veteran to be eligible for a retroactive payment of pension benefits, the evidence must show that he met all eligibility criteria for the liberalized benefit on September 17, 2001, the effective date of the liberalizing law.  See 38 C.F.R. § 3.114(a).  Additionally, the evidence must establish that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  See id. 

The most probative evidence of record does not show that the Veteran was a patient in a nursing home for long-term care due to disability, disabled as determined by the Commissioner of Social Security, unemployable as a result of disability reasonably certain to continue throughout his life, or suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation at the time of the September 17, 2001 liberalizing law.  In other words, he did not meet the criteria for SMP prior to February 4, 2013.  As such, the Veteran was not entitled to an effective date for nonservice-connected pension earlier than February 4, 2013, under the liberalizing law.  As an earlier effective date for pension cannot be granted, entitlement to an earlier effective date for SMP is also not warranted.  Accordingly, the Appellant's claims must be denied.


ORDER

An effective date prior to February 4, 2013, for the grant of nonservice-connected pension, for accrued benefits purposes, is denied.

An effective date prior to February 4, 2013, for the grant of SMP based on the need for aid and attendance, for accrued benefits purposes, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


